Baldwin, J. delivered the opinion of the Court
Field, C. J. and Cope, J. concurring.
The entry here of the affirmance of the judgment was, as clearly appears from the context, designed to apply to the order granting the motion for a new trial. This error—if it be one, taking the whole proceeding together—is readily corrected by the record; and all Courts have the power to amend clerical errors and enter a judgment nunc pro tunc, when the record itself discloses the error; and this though the term has elapsed at which the entry was made.
Ordered that the motion to amend be granted, but without costs on the motion.